Hameb, J.,
dissenting.
As I understand the case, the new county was cut off from the old county of Cheyenne before any work had been done on the bridge. This condition gave Cheyenne county the power to rescind the contract because it was executory. It was probably the duty of the board of county commissioners of Cheyenne county to rescind the contract. At least that is what the board attempted to do. I think that the board did what was right. I doubt the authority of the county board to build a bridge in another county than that in which the members of the board reside. I do not think that Cheyenne county should be held *754liable on the contract for the building of the bridge. Whether the tax levied for the building of the bridge should create a specific fund to be applied in satisfaction and payment of the contract price is another question. There should be no future liability declared aganst Cheyenne county. The Cheyenne county board should not be compelled to build and pay for a bridge in any other county than Cheyenne, and, when the counties were divided and the new county was cut off from Cheyenne, the jurisdiction of the Cheyenne county board ceased.